DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Yeh on 04/10/2021.

The application has been amended as follows: 
In the claims:
1.	(Currently Amended)	A method of validating smoke detection in a smoke detection system of a wind turbine, comprising:
determining a first temperature of a temperature sensor after receiving an indication of smoke detection; and
beginning a heat validation operation, the heat validation operation comprising:
initiating a timer after determining the first temperature;
before the timer expires, determining whether a current temperature of the temperature sensor exceeds the first temperature by a predefined amount; and
determining whether a smoke level exceeds a trigger level;
before the time expires, if the current temperature of the temperature sensor does not exceed the first temperature by the predefined amount, and if the smoke level exceeds the trigger level, determining an occurrence of pollution; and 
if the upon determining the current temperature of the temperature sensor exceeds the first temperature by the predefined predetermined amount, tripping a switchgear to de-energize the wind turbine. 

2.	(Canceled)

3.	(Previously Presented)	The method of claim 1 



5.	(Original)	The method of claim 4, wherein, if the timer has expired, further comprising repeating the heat validation operation. 

6.	(Original)	The method of claim 5, wherein repeating the heat validation operation comprises determining an updated temperature of the temperature sensor. 

7.	(Currently Amended)	The method of claim 1, wherein the method further comprising comprises one or more of: 
determining whether the first temperature of the temperature sensor exceeds a predefined temperature value; 
determining whether wind is not coming from a direction of a known external smoke source; or and 
determining whether a brake has not been applied in a specified preceding time period. 

8.	(Currently Amended)	A controller, including a processor and a memory storing instructions, that when executed by the processor, cause the processor to:
determine a first temperature of a temperature sensor after receiving an indication of smoke detection; and
begin a heat validation operation, the heat validation operation comprising:
initiating a timer after determining the first temperature;

determining whether a smoke level exceeds a trigger level;
before the time expires, if the current temperature of the temperature sensor does not exceed the first temperature by the predefined amount, and if the smoke level exceeds the trigger level, determining an occurrence of pollution; and 
if the upon determining the current temperature of the temperature sensor exceeds the first temperature by the predefined predetermined amount, tripping a switchgear to de-energize a wind the wind turbine.

9.	(Canceled)

10.	(Previously Presented)	The controller of claim 8, wherein the heat validation operation further comprises determining whether the timer has expired.

11.	(Original)	The controller of claim 10, wherein, if the timer has expired, the processor executes instructions to repeat the heat validation operation. 

12.	(Previously Presented)	The controller of claim 11, wherein repeating the heat validation operation comprises determining an updated temperature of the temperature sensor. 

13.	(Currently Amended)	A wind turbine, comprising:
a tower, 
a nacelle having a hub coupled thereto, the nacelle disposed on the tower;  

one or more temperature sensors disposed in at least one of the nacelle, the tower, and the hub; and
a controller coupled at least to the one or more smoke sensors and the one or more temperature sensors, wherein the controller is configured to:
determine a first temperature of a temperature sensor after receiving an indication of smoke detection; and
begin a heat validation operation, the heat validation operation comprising:
initiating a timer after determining the first temperature;
before the timer expires, determining whether a current temperature of the temperature sensor exceeds the first temperature by a predefined amount; and
determining whether a smoke level exceeds a trigger level;
before the time expires, if the current temperature of the temperature sensor does not exceed the first temperature by the predefined amount, and if the smoke level exceeds the trigger level, determining an occurrence of pollution; and 
if the upon determining the current temperature of the temperature sensor exceeds the first temperature by the predefined predetermined amount, tripping a switchgear to de-energize the wind turbine.

14.	(Canceled)

15.	(Previously Presented)	The wind turbine of claim 13, wherein the heat validation operation further comprises determining whether the timer has expired. 



Reasons for Allowance
Claims 1, 3-8, 10-13, and 15 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Araki teaches a method of validating smoke detection in a smoke detection system of a wind turbine, comprising: receiving an indication of smoke detection (receiving a smoke detection signal from smoke detectors; see e.g. para. [0014]); determining a first temperature of a temperature sensor (monitoring temperature from a temperature sensor; see e.g. para. [0012] and [0014]); and beginning a heat validation operation (a heat increasing or decreasing validation is started; see e.g. para. [0038]), the heat validation operation comprising: initiating a timer after determining the first temperature (an elapse of predetermined time is determined, see e.g. para. [0038], which is carried out by a timer); determining whether a current temperature of the temperature sensor has increased a predefined amount relative to the first temperature (a [current] temperature detection signal is not equal to or higher than a predetermined reference temperature, see e.g. para. [0038], wherein the reference temperature is an increase in temperature from an initial temperature [or zero degrees] to the reference temperature). 
Akasaka, in a same or similar field of endeavor, teaches upon determining the temperature sensor has increased a predefined amount relative to the first temperature, performing at least one of tripping a switchgear and activating an alarm (a differential heat sensor, see e.g. para. [0020], and a fire determination is made based on the heat sensor [which detected temperature difference or increase] and a smoke detecting unit, wherein an alarm signal is outputted to a monitoring center and a fire extinguishing facility; see e.g. para. [0021-23]). 
Zribi, in another prior art, teaches setting a timer and the temperature rate of rise exceeds the temperature rate of rise threshold prior to expiration of the timer (see e.g. para. [0013]). Zribi further 
However, prior art references do not teach “before the timer expires, determining whether a current temperature of the temperature sensor exceeds the first temperature by a predefined amount; and determining whether a smoke level exceeds a trigger level; before the time expires, if the current temperature of the temperature sensor does not exceed the first temperature by the predefined amount, and if the smoke level exceeds the trigger level, determining an occurrence of pollution”. 
Similarly, claims 3-8, 10-13, and 15 are allowed for comprising subject matter which is the same or similar in scope of the allowable claim subject matter of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Examiner, Art Unit 2688